DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 09/15/2021 has been entered. Claims 1-19 and 22 remain(s) pending in the application.  Applicant's amendments to the Claims are responsive to the rejections previously set forth in the Non-Final Office Action mailed 06/21/2021, hereinafter NFOA.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under Kim; Sung-Gi et al. US 20090101003 A1, hereinafter Kim’003, in view of in view of Choi; Kichul et al. US 20150078925 A1, hereinafter Choi, have been fully considered but are not persuasive.  
In response to the applicant’s arguments with respect to claim 1 regarding the modified device of Kim’003/Choi failing to disclose “the first part… being configured to… face the bearing inflow passage based on the piston being disposed at the top dead center position, … the second part …being configured to… face the bearing inflow passage based on the piston being disposed at the bottom dead center position”, the examiner respectfully disagrees.  The applicant further stated that Choi does not disclose the claimed limitation.  In response, it was not the examiner’s position to rely 
Applicant’s arguments with respect to the rejection(s) of claim(s) 19 under Kim’003 are persuasive.  Therefore, the rejection has been withdrawn.

Claim Interpretation
Claim 22 Ln 1-3 states the limitation “wherein a diameter of each of the first bearing, the first connector, and the second bearing decreases along the direction from the front surface of the piston body to the rear surface of the piston body.”  This has been interpreted as follows.  Each of the first bearing, the first connector and the second bearing has its own respective diameter.  Each surfaces diameter decreases along the direction from the front surface of the piston body to the rear surface of the piston body.  The diameter of the first bearing has no relationship to the first connector nor the second bearing.  Stated another way, each of the three surfaces diameter’s decrease to form a tapered surface independently from the other surfaces.  It is further noted that claim 19 is different from claim 22 in that claim 19 claims ‘tapered’ surfaces that may taper in either direction (more broadly claimed) than the ‘tapered’ surfaces of claim 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 Ln 7-10 cites the limitation " a piston configured to reciprocate in the cylinder between a top dead center position and a bottom dead center position that are spaced apart from each other in an axial direction, the top dead center position corresponding to a front surface of the cylinder, and the bottom dead center position being located between the front surface of the cylinder and the bearing inflow passage”.  It is unclear which portion of the piston corresponds to the TDC and BDC.  The limitation, as claimed, does not specify which portion of the piston corresponds to the front surface of the cylinder and the ‘position located between’.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --a piston configured to reciprocate in the cylinder between a top dead center position and a bottom dead center position that are spaced apart from each other in an axial direction, the top dead center position corresponding the front surface of the piston to a front surface of the cylinder, and the bottom dead center position corresponding the front surface of the piston to a location --.
Claim 17 Ln 1-2 cites the limitation "the piston body being inclined with respect to the axial direction”.  In light of the specification, it is unclear what/how the piston body may be inclined with respect to the axial direction as it appears the specification locates the piston body to have an axis that is collinear with the axial direction.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- the piston body having at least one surface [[is]] inclined with respect to the axial direction--.
Claims 2-16 and 18 are rejected at least for their dependence upon claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim’003, in view of Choi; Kichul et al. US 20150078925 A1, hereinafter Choi.
Regarding claim 1, Kim’003 discloses (Fig. 1-4) a linear compressor (10) 
a frame (21);
a cylinder (41) that is disposed in the frame (depicted as residing within frame (21)) and defines a compression space (P) configured to receive refrigerant ([0027]), the cylinder defining a oil pocket (41b); 
a piston (42) configured to reciprocate in the cylinder between a top dead center position and a bottom dead center position that are spaced apart from each other in an axial direction, the top dead center position corresponding to a front surface of the cylinder, and the bottom dead center position being located between the front surface of the cylinder and the bearing inflow passage (disclosed in [0017, 0020] is the piston reciprocating, furthermore, Fig. 3 depicts a TDC position and Fig. 4 depicts a BDC position accordingly as claimed),
an axial direction, wherein the oil pocket (41b) communicates with an outer circumferential surface of the piston ([0022] discloses oil pocket (41b) is a place for storing lubricating oil, [0025] discloses that an outer circumferential surface (42c) of the piston pumps out the oil stored in the oil pocket, for application to the bearing portion (42a) of the piston); and 
a discharge valve (43) disposed at a front end (left end as depicted) of the cylinder and configured to close the compression space, 
a discharge cover (46) that is coupled to a front end of the frame (depicted left end of frame, [0021]) and defines a discharge space (D) configured to receive the 
wherein the piston includes: 
a first part (between 42c-42b) that extends in the axial direction and that has a first end (left end as depicted) facing the discharge valve and a second end (right end as depicted) opposite to the first end, the first part having a first diameter (the first part fundamentally has a diameter), and being configured to be disposed in the cylinder and face the bearing inflow passage based on the piston being disposed at the top dead center position ([0025-0031], specifically [0029], the portion of (42) between (42c-42b) is depicted as located facing the bearing inflow passage (41b) at TDC in Fig. 2-3)
a second part (42a-42c) disposed at the first end of the first part, the second part having a second diameter (the second part fundamentally has a diameter) greater than the first diameter of the first part (depicted as having portions having a greater diameter than the first part), and being configured to be disposed in the cylinder and face the bearing inflow passage based on the piston being disposed at the bottom dead center position ([0025-0031], specifically [0027], the portion of (42) comprising (42a-42c) is depicted as located facing the bearing inflow passage (41b) at BDC in Fig. 4), and
a third part (42b) disposed at the second end of the first part, the third part having a third diameter (the third part fundamentally has a diameter) greater than the first diameter of the first part (depicted as having portions having a greater 
wherein the second part includes: 
a first outer circumferential surface (42a) that extends from a front surface (left surface as depicted) of the piston facing the discharge valve toward the first end of the first part, and 
a second outer circumferential surface (42c) that is spaced apart from the first outer circumferential surface in a direction away from the discharge valve (spaced rightwards as depicted), and 
wherein a distance between the first outer circumferential surface and the inner circumferential surface of the cylinder is less than a distance between the second outer circumferential surface and the inner circumferential surface of the cylinder [0026]. 

Kim’003 fails to explicitly state that the frame defines a bearing supply passage, the bearing supply passage penetrating through the frame;
the cylinder defining a bearing inflow passage that extends from an outer circumferential surface of the cylinder to an inner circumferential surface of the cylinder; 
and, wherein the bearing inflow passage is in fluid communication with the bearing supply passage of the frame and an outer circumferential surface of the piston, and
wherein the bearing supply passage is configured to supply a portion of the refrigerant in the discharge space to the bearing inflow passage. 

Kim’003 does not explicitly stated that these passages exist, however, if oil is 

Choi discloses (Fig. 3-4) a linear compressor (Abstract) comprising: 
a frame (20) that defines a bearing supply passage (105/110), the bearing supply passage penetrating through the frame (depicted as passing through the frame);
a cylinder (41) that is disposed in the frame (depicted as residing within frame (20)) and defines a compression space (S1) configured to receive refrigerant (Abstract), the cylinder defining a bearing inflow passage (120) that extends from an outer circumferential surface of the cylinder to an inner circumferential surface of the cylinder [0056]; 
a piston (42) configured to reciprocate in the cylinder in an axial direction (horizontally as depicted), wherein the bearing inflow passage is in fluid communication with the bearing supply passage of the frame and an outer circumferential surface of the piston [0046],
a discharge cover (46) that is coupled to a front end of the frame (left end as depicted) and defines a discharge space (S2) configured to receive the refrigerant discharged from the compression space [0023], 
wherein the bearing supply passage is configured to supply a portion of the refrigerant in the discharge space to the bearing inflow passage [0048].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Kim’003, by providing the bearing supply and inflow passages, as taught by Choi, for the purpose of delivering oil to the oil pocket for 
Regarding claim 2, Kim’003 discloses (Fig. 1-4) a first diameter (D1) of the first outer circumferential surface (42a) is greater than a second diameter (D3) of the second outer circumferential surface (42c, [0026]). 
Regarding claim 3, Kim’003 discloses (Fig. 1-4) a first axial length (L1) of the first outer circumferential surface (42a) in the axial direction is greater than or equal to a second axial length (L3) of the second outer circumferential surface (42c) in the axial direction [0027]. 
Regarding claim 4, Kim’003 discloses (Fig. 1-4) the second part (42a/42c) further includes a third outer circumferential surface (42d) that connects the first outer circumferential surface to the second outer circumferential surface (depicted as connecting), and wherein a diameter of the third outer circumferential surface (42d, fundamentally has a diameter) is less than a diameter of the second outer circumferential surface (depicted as having portions having a lesser diameter than the second outer circumferential surface).
Regarding claim 5, Kim’003 discloses (Fig. 1-4) a diameter of a front end of the piston (left most portion of 42) is less than a first diameter (D1) of the first outer circumferential surface (42a, [0027] discloses the front end may be rounded over from 42a thereby resulting in a front surface having a smaller diameter than 42a). 
Regarding claim 6, Kim’003 discloses (Fig. 1-4) the second part (42a/42c) further includes an inclined surface that extends from the front surface (the left most portion 42) of the piston to the first outer circumferential surface (42a) and that is inclined with respect to the first outer circumferential surface, and wherein a cross-
Regarding claim 7, Kim’003 discloses (Fig. 1-4) the second part (between 42c-42b) further includes an inclined surface (the depicted inclined surface that connects 42c -42d) that extends from the first outer circumferential surface to a third outer circumferential surface (42d) and that is inclined with respect to the first outer circumferential surface (depicted as inclined), and wherein a cross-section area of the piston defined by the inclined surface decreases along a direction extending from the first outer circumferential surface to the third outer circumferential surface (as depicted the cross-sectional area of the inclined surface decreases in a right wards direction). 
Regarding claim 8, Kim’003 discloses (Fig. 1-4) the second part (42c-42b) further includes an inclined surface (the depicted inclined surface that connects 42d - 42c) that extends from a third outer circumferential surface (42d) to the second outer circumferential surface (42c) and that is inclined with respect to the second outer circumferential surface (depicted as inclined), and wherein a cross-section area of the piston defined by the inclined surface increases along a direction extending from the third outer circumferential surface to the second outer circumferential surface (as depicted the cross-sectional area of the inclined surface increases in a right wards direction). 
Regarding claim 9, Kim’003 discloses (Fig. 1-4) the first part (between 42c-42b) 
Regarding claim 10, Kim’003 discloses (Fig. 1-4) a diameter of the connector is less than the diameter of the third outer circumferential surface (a diameter of the connecter (between 42c-42b) is depicted as having a smaller diameter than 42c). 
Regarding claim 11, Kim’003 discloses (Fig. 1-4) the second part (42a/42c) further includes an inclined surface (the depicted inclined surface between 42c and the portion between 42c-42b) that extends from the second outer circumferential surface (42c) to the connector (portion between 42c-42b) and that is inclined with respect to the second outer circumferential surface (depicted as inclined), and wherein a cross-section area of the piston defined by the inclined surface decreases along a direction extending from the second outer circumferential surface to the connector (as depicted the cross-sectional area of the inclined surface decreases in a right wards direction). 
Regarding claim 12, Kim’003 discloses (Fig. 1-4) the third part (42b) of the piston includes a bearing outer circumferential surface ([0025] discloses (42b) as a portion in contact with the cylinder and therefore functions as a bearing) that extends from the connector (portion between 42c-42b) in a direction away from the first part of the piston (rightwards as depicted), and wherein a diameter of the bearing outer circumferential surface is greater than a diameter of the connector (as depicted the bearing outer circumferential surface has a larger diameter than that of the connector).
Regarding claim 13, Kim’003 discloses (Fig. 1-4) the diameter of the bearing 
Regarding claim 14, Kim’003 discloses (Fig. 1-4) the cylinder defines a bearing inflow passage (41b), the bearing inflow passage being configured to: receive, into an inside of the cylinder (depicted as located radially within the cylinder), a portion of the refrigerant discharged from the compression space to an outside of the cylinder; and provide the received refrigerant to an outer circumferential surface of the piston [0025]. 
Regarding claim 15, Kim’003 discloses (Fig. 1-4) wherein a portion of the first outer circumferential surface is configured to overlap the bearing inflow passage based on the piston moving the top dead center position to the bottom dead center position [0025-0031]. 
Regarding claim 16, Kim’003 discloses (Fig. 1-4) the piston includes: a piston body (42a-d) that has a cylindrical shape [0022] and that defines the first outer circumferential surface (42a) and the second outer circumferential surface (42c); and a piston flange (the rightwards most portion of 42) that extends from the piston body outward in a radial direction. 
Regarding claim 17, Kim’003 discloses (Fig. 1-4) the piston body is inclined with respect to the axial direction, and wherein a cross-section area of the piston body decreases along a direction extending from a front surface facing the discharge valve to a rear surface facing the piston flange (as depicted, there are several inclined portions of (42) whereby the cross-section area decreases in a left to right direction such as the portion between 42a and 42d). 
Regarding claim 18, Kim’003 discloses (Fig. 1-4) a diameter of the front surface . 

Allowable Subject Matter
Claims 19 and 22 are allowed.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745